Case 1:20-cr-20085-TLL-PTM ECF No. 14 filed 02/27/20           PageID.39    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                       Plaintiff,                Case No. 20-cr-20085
                                                 HON. THOMAS L. LUDINGTON
v.                                               United States District Judge

BRITTAN J. ATKINSON,                            Magistrate PATRICIA T. MORRIS

                       Defendant


        ANSWER TO MOTION FOR COMPETENCY EXAMINATION
__________________________________________________________________

           NOW COMES BRITTAN J. ATKINSON, by and through his Attorney,

STEVENS J. JACOBS and states in answer to the Motion that Defendant concurs

with the request for a competency examination to be conducted by psychologists

with the Bureau of Prisons.

                                          BRIEF

             Brittan     J.   Atkinson   is   charged   with   making   a   threatening

communication in violation of 18 U.S.C. §875(c). He was arrested on February

20, 2020 and detained after hearing February 24, 2020.

              After consulting further with his attorney the Defendant agrees to a

competency examination to be conducted by psychologists with the Bureau of

Prisons.
Case 1:20-cr-20085-TLL-PTM ECF No. 14 filed 02/27/20      PageID.40   Page 2 of 3




                                CONCLUSION

               For the reasons given above the Defendant states                the

Government’s Motion for Competency Examination should be granted.

Dated: February 27, 2020             Respectfully submitted,

                                     s/Stevens J. Jacobs__________________
                                     Attorney for Defendant Atkinson
                                     45 N. Tuscola Road
                                     Bay City, MI 48708
                                     (989)892-8611
                                     jacobslawoffice@sbcglobal.net
                                     P35020


                            PROOF OF SERVICE

                 The undersigned certifies that a copy of the ANSWER TO
MOTION FOR COMPETENCY EXAMINATION was served upon each
attorney or party of record herein by electronic means or first class U.S. mail on
February 27, 2020.
                                      s/LeeAnn Hillman____________________
                                      Legal Assistant




                                        2
Case 1:20-cr-20085-TLL-PTM ECF No. 14 filed 02/27/20   PageID.41   Page 3 of 3




                                     3
